Citation Nr: 0925254	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  06-02 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral bunions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1988 to May 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 Regional Office (RO) in 
Indianapolis, Indiana rating decision, which denied the claim 
on appeal.

The Board notes that, in her April 2005 notice of 
disagreement (NOD) and January 2006 certification of appeal, 
the Veteran also indicated that she disagreed with the 
January 2005 denial of her claim for service connection for 
bilateral knee disabilities.  In an April 2009 rating 
decision, the RO granted service connection for the Veteran's 
bilateral knee disabilities.  This decision was a complete 
grant of benefits with respect to this issue.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the 
issue is not currently on appeal before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Veteran's January 2006 substantive appeal, she 
requested a Board hearing at a local VA office before a 
member of the Board.  Later that month, VA sent the Veteran a 
letter notifying her that VA was unable to provide a specific 
estimate as to the timing of her local Board hearing, as 
future visits to the Indianapolis RO by the Board were 
uncertain.  Given the potential delay in receiving her 
hearing, the letter offered the Veteran the option of a 
hearing in Washington D.C. or to cancel her hearing.  The 
letter stated that if the Veteran did not respond, she would 
remain on the list of those requesting a local Board hearing.  
The claims file does not indicate that the Veteran made any 
response to the January 2006 letter.  

The Board notes that in her January 2006 substantive appeal 
the Veteran also requested a local hearing before an RO 
representative.  In a letter dated October 12, 2006, the RO 
informed the Veteran her hearing would be held on November 6, 
2006.  The claims file indicates the Veteran sought to 
reschedule the initial hearing.  In a letter dated November 
16, 2006, the RO notified the Veteran that her rescheduled 
hearing would be held on November 16, 2006, that is the same 
day as the dated letter.  The claims file indicates the 
Veteran did not attend the November 16, 2006 RO hearing.

The Veteran received a letter dated April 24, 2007, regarding 
her requested Board hearing, notifying her that she was still 
on the list for a local Board hearing.  There is no 
subsequent evidence that the Veteran waived her right to a 
Board hearing, but no Board hearing was scheduled.

The Court has determined that the Veteran has a right to 
request a hearing before the issuance of a Board decision.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and 
(c), 19.9, 19.25, 20.704 (2008).  In this case, the Veteran 
properly requested a travel Board hearing and, although she 
may not have attended her scheduled hearing before an RO 
representative, she never withdrew her request for a local 
Board hearing.  Accordingly, the Veteran should be afforded a 
hearing before the Board as requested. 
 
Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to 
schedule the Veteran for a hearing before 
the Board for the issue of entitlement to 
service connection for bilateral bunions.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




